      Case 18-42055           Doc 50         Filed 04/03/19 Entered 04/03/19 15:57:17       Desc Main
                                              Document     Page 1 of 11


Eric A. Liepins
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

ATTORNEYS FOR DEBTOR

                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION


IN RE                                                            §
                                                                 §
INTRINSIC HOSPITALITY, LLC.                                      §    Case no.18-42055-11
                                                                 §
                                                                 §
                                                                 §          CHAPTER 11
                     DEBTOR                                      §

             PLAN OF REORGANIZATION OF INTRINSIC HOSPITALITY, LLC DATED
                                   APRIL 3, 2019

TO:          ALL PARTIES-IN-INTEREST, THEIR ATTORNEYS OF RECORD AND TO THE
             HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       COME NOW, Intrinsic Hospitality, LLC. Debtor and Debtor-in-Possession in the
above-referenced bankruptcy cases, and proposes the following Plan of Reorganization ("Plan").
The Plan proposes segregation of the Creditors and Equity Interest Holders of the Debtor into 4
separate classes.


                                                          ARTICLE I
DEFINITIONS

         Unless the context otherwise requires, the following capitalized terms shall have the
meanings indicated when used in this Plan and in the accompanying Disclosure Statement, which
meaning shall be equally applicable to both the singular and plural forms of such terms. Any term
in this Plan that is not defined herein but that is used in title 11, United States Code ("Code") shall
have the meaning assigned to such term in the Code.

        1.     “Administrative Claim" shall mean those Claims entitled to priority under the
provisions of Section 507 of the Code, pursuant to a claimed and allowed administrative expense
priority under Section 503(b) of the Code.
DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 3, 2019- Page 1
m ic\p lan
      Case 18-42055           Doc 50         Filed 04/03/19 Entered 04/03/19 15:57:17   Desc Main
                                              Document     Page 2 of 11


        2.       "Allowed Claim" as to all Classes, hereinafter specified, shall mean a Claim against
Debtor (a) for which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with
leave of the Court and without objection by any party-in-interest, late-filed and as to which neither
the Debtor nor any party-in-interest files an objection or as to which the Claim is allowed by Final
Order of the Court, or (b) scheduled in the list of creditors, as may be amended, prepared and filed
with the Court pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to
amount, as to which no objection to the allowance thereof has been interposed through closing of
this case, or as to which any such objection has been determined by an order or judgment which is
no longer subject to appeal or certiorari proceeding and as to which no appeal or certiorari
proceeding is pending. This category includes all Claims deemed unsecured pursuant to §506(a) of
the Code. When "Allowed Claim" is used in the context of a Secured Claim, the provisions of
§506(b) of the Code shall also apply.

        3.       "Allowed Secured Claim" shall mean an Allowed Claim secured by a lien, security
interest, or other encumbrance on the properties owned by the Debtor, which lien, security interest,
or other encumbrance has been properly perfected as required by law, to the extent of the value of
the property encumbered thereby. That portion of such Claim exceeding the value of the security
held therefor shall be an Unsecured Claim, as defined below and determined pursuant to 11 U.S.C.
§506(a).

        4.      "Allowed Unsecured Claim" shall mean an unsecured Claim against Debtor (a) for
which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with leave of the
Court and without objection by any party-in-interest, late-filed and as to which neither the Debtor
nor any party-in-interest files an objection or as to which the Claim is allowed by Final Order of the
Court, or (b) scheduled in the list of creditors, as may be amended, prepared and filed with the Court
pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to amount, as to
which no objection to the allowance thereof has been interposed through closing of this case, or as
to which any such objection has been determined by an order or judgment which is no longer subject
to appeal or certiorari proceeding and as to which no appeal or certiorari proceeding is pending. This
category includes all Claims deemed unsecured pursuant to §506(a) of the Code.

       5.      "Bar Date" shall mean the date fixed by the Court as the last date for filing all
Claims in this case other than Administrative and Priority Claims or Rejection Claims.

             6.      "Case" shall mean this Chapter 11 case.

        7.      "Claim" shall mean any right to payment from the Debtor as of the date of entry of
the Order Confirming Plan whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or can be asserted by way of set-off. Claim includes any right or cause of action based
on a pre-petition monetary or non-monetary default.

             8.      "Claimant" shall mean the holder of a Claim.

       9.       "Class" shall refer to a category of holders of Claims or interests which are
"substantially similar" as provided for in Section 1122 of the Code.

DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 3, 2019- Page 2
m ic\p lan
      Case 18-42055           Doc 50         Filed 04/03/19 Entered 04/03/19 15:57:17      Desc Main
                                              Document     Page 3 of 11


        10.    "Code" shall mean the United States Bankruptcy Code, being title 11 of the United
States Code, as enacted in 1978 and thereafter amended.

       11.     "Confirmation" or "Confirmation of this Plan" shall mean entry by the Court of
an Order confirming this Plan at or after a hearing pursuant to Section 1129 of the Code.

       12.     "Confirmation Date" shall mean the date on which the Court enters an Order
confirming this Plan.

        13.   "Court" shall mean the United States Bankruptcy Court for the Eastern District of
Texas, Sherman Division, presiding over these Chapter 11 reorganization cases, or any successor
court of competent jurisdiction.

             14.     "Creditor" shall mean any person having a Claim against Debtor.

       15.     "Debt" shall mean any obligation of Debtor, alone, and any obligation of Debtor and
any other Person, to any Entity.

             16.     "Debtor" shall mean Intrinsic Hospitality, LLC.

             17.     "Disbursing Agent" shall mean the Reorganized Debtor.

             18.     "Effective Date" shall mean thirty days after the Final Confirmation Date.

       19.           "Entity" shall include Person, estate trust, governmental unit and the United States
Trustee.

             20.     "Equity Interest Holders" shall mean holders of the equity interests in the Debtors.

        21.    "Final Confirmation" shall mean that date which is fourteen (14) days following the
entry of the Order Confirming Plan, during which period of time no Notice of Appeal is filed, or if
a Notice of Appeal is filed, during which period of time no Motion for Stay Pending Appeal is
granted or supersedeas bond is approved and filed.

        22.    "Order Confirming Plan" shall mean the Order of the Court determining that this
Plan meets the requirements of Chapter 11 of the Code and is entitled to confirmation under Chapter
11 of the Code.

      23.     "Petition Date" shall mean the date on which the Debtor filed this proceeding,
September 18, 2018.

      24.   "Plan" shall mean this Plan of Reorganization in its present form or as it
may be amended, modified or supplemented.

             25.     "Priority Claim" shall mean any Claim entitled to priority pursuant to Section 507(a)


DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 3, 2019- Page 3
m ic\p lan
      Case 18-42055           Doc 50         Filed 04/03/19 Entered 04/03/19 15:57:17   Desc Main
                                              Document     Page 4 of 11


of the Code except for Tax Claims and Claims incurred by the Debtor post-petition in the ordinary
course of business.

       26.    "Rejection Claim" shall mean any Claim arising out of the rejection of a lease or
executory contract pursuant to Section 365 of the Code, which Claim shall be treated as an
Unsecured Claim.

        27.    "Reorganized Debtor" shall mean the entity which shall assume title to and control
of the Debtors' assets and liabilities upon confirmation as provided herein.

        28.     "Secured Claim" shall mean an Allowed Claim secured by a lien, security interest,
or other encumbrance on the properties owned by the Debtor, which lien, security interest, or other
encumbrance has been properly perfected as required by law, to the extent of the value of the
property encumbered thereby. That portion of such Claim exceeding the value of the security held
therefor shall be an Unsecured Claim, as defined below and determined pursuant to 11 U.S.C.
§506(a).

     29.   "Substantial Consummation" shall occur upon                          Reorganized Debtor's
commencement of payments to creditors as provided in this Plan.

       30.     "Tax Claims" shall mean any Claim entitled to priority under Section 507(a)(8) of
the Code and shall include the claims of taxing authorities for taxes owed on the property retained
by the Debtor under this Plan.

       31.     "Unsecured Claim" shall mean any Allowed Claim, whether or not liquidated or
contingent other than a Priority Claim, a Tax Claim, or a Secured Claim.

                                         ARTICLE 2
                            CERTAIN GENERAL TERMS AND CONDITIONS

             The following general terms and conditions apply to this Plan:

         2.1   Claims and Debts: Various types of Claims and Debts are defined in this Plan. This
Plan is intended to deal with all Claims and Debts against the Debtor of whatever character whether
or not contingent or liquidated and whether or not allowed by the Court pursuant to Section 502(a)
of the Code and all Claims and Debts will receive the treatment afforded in Articles of this Plan.
Claims and Debts incurred by the Debtor post-petition, including ad valorem taxes, in the ordinary
course of business will be paid by the Debtor according to their terms as they come due.

        2.2    Securities Laws: The issuance of any security in satisfaction of indebtedness under
this Plan may be exempt from registration under certain State and Federal securities laws by virtue
of Section 1145 of the Code and the exemption therein contained.

       2.3     Time for Filing Claims: With respect to those Claims that have been identified in
the Schedules filed pursuant to Section 521(1) of the Code and which have been scheduled as
"disputed," "contingent," or "unliquidated," said Claimants must file a proof of claim bearing the

DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 3, 2019- Page 4
m ic\p lan
      Case 18-42055           Doc 50         Filed 04/03/19 Entered 04/03/19 15:57:17      Desc Main
                                              Document     Page 5 of 11


case number of the above-styled and referenced proceeding with the United States Bankruptcy Court
for the Eastern District of Texas, Dallas Division, on or before the Bar Date to participate under this
Plan. Claims scheduled as disputed, contingent, or unliquidated filed after the Bar Date shall not be
allowed, and shall not participate in the distributions contemplated by this Plan. Claims arising from
rejection of a lease or executory contract and administrative claims shall be filed with the Court
within thirty (30) days following the Confirmation Date of this Plan.

       2.4      Modifications to Plan: In accordance with Bankruptcy Rule 3019, to the extent
applicable, this Plan may be modified upon application of Debtor or corrected prior to Confirmation
without notice and hearing and without additional disclosure pursuant to Section 1125 of the Code
provided that, after hearing on and notice to the creditors, the Court finds that such modification does
not materially or adversely affect any Creditor or Class of Creditor.

                                   ARTICLE 3
                        TREATMENT OF UNCLASSIFIED CLAIMS
               (CERTAIN ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS)

        3.1     All trade and service debts and obligations, including ad valorem taxes for year 2019,
incurred in the normal course of business by the Debtor on or after the Petition Date will be paid
when due in the ordinary course of the Debtor's business unless a different time for payment is
specified in this Plan.

        3.2    Each governmental unit holding a post-petition Claim arising out of taxes assessed
against property of the estate, also including "ad valorem property taxes," but limited as provided
by Section 502(b)(3) of the Code, shall be paid in full when said Claims are due.

                                              ARTICLE 4
                                 DIVISION OF CREDITORS INTO CLASSES

        4.1     Classification of Claims: This Classification of Claims is made for purposes of
voting on this Plan, making distributions thereunder, and for ease of administration thereof. Unless
specifically provided otherwise herein, on the Confirmation Date this Plan discharges and
extinguishes all Claims and Debts against the Debtor of whatever character, whether allowed by the
Court or otherwise.

             4.2     Class 1:             Consists of Allowed Administrative Claims Attorney fees and US
                                          Trustee Fees (Not Impaired)
                     Class 2:             Consists of Allowed Property Tax Claims (Impaired)
                     Class 3:             Consists of Allowed Unsecured Creditors (Impaired)
                     Class 4:             Consists of Allowed Equity Holders (Not Impaired)


                                                  ARTICLE 5
                                             TREATMENT OF CLASSES

             5.1     Satisfaction of Claims and Debts: The treatment of and consideration to be

DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 3, 2019- Page 5
m ic\p lan
      Case 18-42055           Doc 50         Filed 04/03/19 Entered 04/03/19 15:57:17   Desc Main
                                              Document     Page 6 of 11


received by holders of Allowed Claims or interests pursuant to this Article of this Plan shall be in
full settlement, release and discharge of their respective Claims, Debts, or interests as against the
Debtor subject to the provisions herein. On the Confirmation Date, the Reorganized Debtor shall
assume all duties, responsibilities and obligations for the implementation of this Plan.

         5.2    Class 1 Claimants (Allowed Administrative Claims of Professionals and US
Trustee) are unimpaired and will be paid in cash and in full on the Effective Date of this Plan.
Professional fees are subject to approval by the Court as reasonable. Debtor’s attorney's fees
approved by the Court and payable to the law firm of Eric Liepins, P.C. will be paid immediately
following the later of Confirmation or approval by the Court out of the available cash. This case will
not be closed until all allowed Administrative Claims are paid in full. Class 1 Creditor Allowed
Claims are estimated as of the date of the filing of this Plan to not exceed the amount of $15,000
including Section 1930 fees. Section 1930 fees shall be paid in full prior to the Effective Date. The
Debtor is required to continue to make quarterly payments to the U.S. Trustee and shall be required
to file post-confirmation operating reports until this case is closed. The Class 1 Claimants are not
impaired under this Plan.

         5.3     Class 2 Claimants (Allowed Property Tax Claim) are impaired and shall be
satisfied as follows: The Allowed Ad Valorem Tax Creditor Claims shall be paid out of the revenue
from the continued operations of the business to Dallas County. Dallas County has filed a Proof of
claim in the amount of $373.67 for property taxes. The Ad Valorem Taxes will receive post-petition
pre-confirmation interest at the state statutory rate of 12% per annum and post-confirmation interest
at the rate of 12% per annum. The Debtor will pay the Ad Valorem Taxes in full in one payments
30 days after the Effective Date. The Taxing Authorities shall retain their statutory senior lien
position regardless of other Plan provisions, if any, to secure their Tax Claims until paid in full as
called for by this Plan. The Debtor may pre-pay any of the Class 2 Claimants at any time without
penalty. The Taxing Authorities shall retain their statutory lien right for 2019 taxes.

             Class 2 Claimants are impaired under this Plan.


        5.4      Class 3 Claimants (Allowed Unsecured Creditors) are impaired and shall be
satisfied as follows: the Class 3 creditors shall share pro rata in the Unsecured Creditors Pool. The
Debtor shall make 60 monthly payments commencing on the Effective Date. The payments will be
$0 per month for months 1 and 2, $1,000 per month for months 3 through 12, $2,500 per month for
months 13 through 24, $3,750 per month for months 25 through 36, $5,000 per month for months
37 through 48, and $6,250 per month for months 49 through 60. Additionally, the Class 3 creditors
shall receive all net proceeds generated from the Litigation until paid in full.

             The Class 3 creditors are impaired.


        5.5      Class 4 (Current Interest Members) are impaired under the Plan and shall be
satisfied as follows: The current interest member will have his interests reduced to 80% under this
Plan. The remaining 20% interest in the Debtor will shared pro rata by the Class 3 Creditors, based
upon their Allowed Claims.

DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 3, 2019- Page 6
m ic\p lan
      Case 18-42055           Doc 50         Filed 04/03/19 Entered 04/03/19 15:57:17    Desc Main
                                              Document     Page 7 of 11




             The Class 4 interest holders are impaired under this Plan.


                                               ARTICLE 6
                                  MEANS FOR EXECUTION OF THE PLAN

       6.1    Action to be taken: Any actions required to be taken by the Debtor on the Effective
Date may be taken by the Debtor before the Effective Date or immediately following the date of
Final Confirmation.

        6.2    Ongoing Operations: The Debtor's obligations under this Plan will be satisfied out
of the ongoing operations of the Reorganized Debtor. The income projections of the Reorganized
Debtor are attached to the Disclosure Statement. The Debtor believes the projections to be accurate
based upon current sales. The Debtor does not intend to dramatically alter the current expenses and
has projected only moderate growth over the Plan term.

        6.3     Notwithstanding anything contained herein, the Reorganized Debtor shall have the
right to request the Court to disallow any claim of any Entity from which property is recoverable
under Sections 542, 543, 550, and 553 of title 11, or that is a transferee of a transfer avoidable under
Sections 544, 545, 548, or 549 of title 11 unless such Entity or transferee has paid the amount, or
turned over any such property, for which such Entity or transferee is liable.

                                                      ARTICLE 7
                                                   SECTION 1129(b)(2)

        7.1     The Court may confirm this Plan even though less than all of the Classes of Claims
and interests accept it. The requirements for confirmation of a plan over the objection of one or
more classes of claims or interests are set forth in Section 1129(b) of the Code. Accordingly, Debtor,
as the plan proponent, requests the Court to determine that this Plan does not discriminate unfairly,
and is fair and equitable with respect to the rejecting creditor.

                                              ARTICLE 8
                                   STATUS OF EXECUTORY CONTRACTS

        8.1     To the extent there are any unexpired leases or executory contracts, which have not
been assumed or dealt with in this Plan prior to the Effective Date, they are rejected. However, all
client contracts to the extent they would be considered executory contracts.

                                          ARTICLE 9
                            EVENTS OF DEFAULT AND EFFECT THEREOF


        9.1      In the event that Substantial Consummation of this Plan does not occur on or before
the earlier of the Effective Date or 71 days after the Confirmation Date, the Order of Confirmation
may be vacated by any party in interest, other than the Debtor.

DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 3, 2019- Page 7
m ic\p lan
      Case 18-42055           Doc 50         Filed 04/03/19 Entered 04/03/19 15:57:17    Desc Main
                                              Document     Page 8 of 11



       9.2      Unless expressly provided herein to the contrary, no Claimant shall have the right to
enforce any rights under this Plan until the Reorganized Debtor fails to cure any default hereunder
within thirty (30) days of receipt of written notice of such default to Reorganized Debtor. The
Reorganized Debtor shall be entitled to two (2) Notices of Default during the term of the Plan.


         9.3.    Default shall occur if one scheduled Plan payment is not made by Debtor or if
current taxes are not timely paid pursuant to state law. In the event of default, any party in interest
who has not received their required payment, shall send written notice of default as set forth in
section 9.2 above. Any notice of default sent by ad valorem taxing authorities, under the Plan may
be sent to Marlin Wilson at marlinwilson@intrinsichospitality.com and by mail at 8300 Douglas
Ave, Suite 800, PMB#100106, Dallas, Texas 75225. In the event the default of payment to the ad
valorem taxing authorities is not cured within twenty (20) days of the date of the facsimile, ad
valorem taxing authorities may proceed to collect all amounts owed pursuant to state law outside of
the Bankruptcy Court. The ad valorem taxing authorities shall not be required to give more than two
notices of default. Upon the third event of default, the ad valorem taxing authorities shall be able to
collect all amounts pursuant to state law outside of the Bankruptcy Court. Notwithstanding anything
in this Plan to the contrary, the Bankruptcy Court shall not retain jurisdiction with respect to any tax
claims except for (i) resolving the amount of any such tax claim arising prior to confirmation, and
(ii) enforcing the discharge provision of the Plan.


                                                         ARTICLE 10
                                                         DISCHARGE

        10.1 Upon Confirmation, to the extent that a Claim or Debt has not been dealt with under
this Plan, such Claim or Debt will be released.

        10.2 The automatic stay imposed by Section 362 of the Code or any preliminary injunction
granted by the Court to allow for Substantial Consummation of this Plan shall remain in effect until
the Effective Date.

     10.3 NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, NEITHER DEBTOR, REORGANIZED DEBTOR, GUARANTORS, THE
OFFICERS AND DIRECTORS OF THE DEBTORS NOR THE PARTNERS SHALL BE
DISCHARGED AND RELEASED FROM ANY LIABILITY FOR CLAIMS UNDER THIS PLAN,
HOWEVER, THE EXCLUSIVE REMEDY FOR PAYMENT OF ANY CLAIM SO LONG AS
THE PLAN IS NOT IN DEFAULT SHALL BE THE PLAN.

                                                ARTICLE 11
                                          AMENDMENTS TO THE PLAN

       11.1 Debtor may modify this Plan following Confirmation and before Substantial
Consummation to the extent consistent with the requirements of section 1122 and 1123 of Title 11.
The Plan as modified becomes the Plan if circumstances warrant modification and the Court
approves of such modifications.

DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 3, 2019- Page 8
m ic\p lan
      Case 18-42055           Doc 50         Filed 04/03/19 Entered 04/03/19 15:57:17       Desc Main
                                              Document     Page 9 of 11




       11.2 In the event of modification of this Plan pursuant to Section 11.1, any holder of a
Claim or interest that has accepted or rejected this Plan is deemed to have accepted or rejected, as
the case may be, the Plan as modified, unless, within ten (10) days of service of the Plan
modifications upon such holder, such holder changes its previous acceptance or rejection.

                                                 ARTICLE 12
                                           EFFECT OF CONFIRMATION

         12.1 The provisions of this Plan bind Debtor, any Entity issuing securities under this Plan,
any Entity acquiring property under this Plan, and any Creditor or Equity Interest Holder, whether
or not the Claim or interest of such Creditor or Equity Interest Holder is impaired under the Plan and
whether or not such Creditor or Equity Interest Holder has accepted this Plan.

       12.2 All property of the estate shall vest in the Reorganized Debtor upon Final
Confirmation.

        12.3 All property of the Reorganized Debtor is free and clear of all Claims and interests
of Creditors and Equity Interest Holders, except as to claims, secured claims or secured debentures
and interests specifically granted in this Plan.

         12.4 All Debts that arose before the Confirmation Date and any Debt of a kind specified
in Section 502(g), 502(h) or 502(i) of the Code, whether or not a proof of claim based on such Debt
is filed or deemed filed under Section 501, whether or not such Claim is allowed under Section 502;
and whether or not the holder of such Claim has accepted this Plan; are, fully and finally satisfied
by this Plan.


                                                ARTICLE 13
                                         MISCELLANEOUS PROVISIONS

        13.1 The obligations under this Plan to any particular Claim are governed by the laws
of the State constituting the situs of the Debt represented by that particular Claim described in this
Plan.

       13.2 Equity Interest Holders are relieved from all liability, obligation or duty to initiate or
pursue any causes of action of Debtor against any Entity.


             13.3    Any caption herein is for convenience only and does not affect the construction of the
Plan.

       13.4 Any distribution pursuant to this Plan which remains unclaimed for a period of six
(6) months from the due date of such distribution is forfeited.




DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 3, 2019- Page 9
m ic\p lan
      Case 18-42055           Doc 50         Filed 04/03/19 Entered 04/03/19 15:57:17        Desc Main
                                              Document     Page 10 of 11


                                                ARTICLE 14
                                         RETENTION OF JURISDICTION

             Until this case is closed, the Court retains jurisdiction of the following matters only:

        14.1 To direct any necessary party to execute or deliver or to join in the execution or
delivery of any instrument required to effect a Transfer of property dealt with by the Plan and to
perform any other act, including the satisfaction of any Lien, that is necessary for the consummation
of this Plan.

             14.2    To allow or disallow Claims.

       14.3 To hear and determine all Claims arising from the rejection of executory contracts
and unexpired leases which are included in Debtor's estate and to consummate rejection and
termination thereof in connection with Debtor's estate and/or implementation of the Plan.

        14.4 To liquidate damages or estimate Claims in connection with any disputed, contingent
or unliquidated Claims.

             14.5    To adjudicate all Claims to an ownership interest in any property of Debtor's estate.

       14.6          To recover all assets and properties, including by lawsuit, of Debtor's estate wherever
located.

       14.7 To hear and determine Claims concerning Federal, State and local taxes pursuant to
Section 346, 505, 525 and 1146 of the Code.

       14.8 To hear and determine any action or proceeding brought by Debtor or the
Reorganized Debtor under Section 510, 542, 543, 544, 545, 547, 548, 549, 550, 551 and 553 of the
Code, whether such action or proceeding is brought before or after the Effective Date.

       14.9 To hear and determine any core proceeding, whether such proceeding is brought
before or after the Effective Date.

        14.10 To determine the validity, extent and priority of all Liens and security interests
against property of Debtor's estate.

       14.11 To consider any modification of this Plan under Section 1127 of the Code or
under Bankruptcy Rule 3020 and/or modification of this Plan after Substantial Consummation as
defined herein.

       14.12 To hear and determine all requests for compensation and/or reimbursement of
expenses of professionals.

        14.13 To hear and determine Reorganized Debtor's requests for orders as are consistent
with this Plan as may be necessary or desirable to carry out the provisions thereof.

DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 3, 2019- Page 10
m ic\p lan
      Case 18-42055           Doc 50         Filed 04/03/19 Entered 04/03/19 15:57:17        Desc Main
                                              Document     Page 11 of 11


       14.14 To enter an order closing this case. The Debtor shall attempt to close the case
within 6 months of the Effective Date.




                                                                Respectfully submitted,

                                                                Intrinsic Hospitality, LLC

                                                                _/s/ Marlin Wilson__________
                                                                By: Marlin Wilson
                                                                Its: Managing Member




ERIC LIEPINS, P.C.
ERIC LIEPINS
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972)991-5591
(972) 991-5788 - telecopier




DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 3, 2019- Page 11
m ic\p lan
